

FRANKLIN TOWERS ENTERPRISES, INC.
5 Ash Drive
Center Barnstead, NH 03225
Telephone: 702-943-0714







 
December 28, 2007



Zheng Xinzhong
Chief Executive Officer
Zhengzhong Silkworm Industrial Development Co.
No. 8 Taij Road
Fuling District
Chongqing, China


Re: Zhengzhong Silkworm Industrial Development Co.


Dear Mr. Xinzhong:


Reference is hereby made to Letter Agreement dated November 26, 2007 (the
“Letter Agreement”), between Franklin Towers Enterprises, Inc., a Nevada
corporation (the “Company”) and Zhengzhong Silkworm Industrial Development Co.,
a limited liability company organized under the laws of the People’s Republic of
China (“Zhengzhong”), pursuant to which the Company intends to acquire from
Zhengzhong certain assets, including, fixed assets, real estate holdings,
intellectual property and a long term lease of approximately 15,000 acres of
mulberry farms (the “Transaction”).


In furtherance of the Transaction and simultaneously with the execution of this
letter, the Company hereby pays the sum of Four Hundred Ten Thousand Dollars
($410,000) to Zhengzhong as down payment on the purchase price of the assets
(the “Down Payment”). The remainder of the balance of the purchase price, which
is to be mutually agreed upon after the Company has completed its due diligence
investigation of the Zhengzhong and the assets, is due and payable on the
closing of the Transaction.


The closing of the Transaction is subject to the completion of the due diligence
investigation of both parties, the execution and delivery of documentation
appropriate for the Transaction in form and substance mutually acceptable to
both parties, consents from the respective boards of directors of both companies
and any third parties and the delivery of audited financial statements of the
Seller in conformity with the rules and regulations of the Securities and
Exchange Commission. Subject to the forgoing, it is the intent of the parties
that definitive documentation with respect to the Transaction be executed and
delivered and the closing occur on such date to be mutually agreed upon by the
parties. The parties agreed that the Down Payment is fully refundable if the
Transaction is not consummated.

 
 

--------------------------------------------------------------------------------

 

If the foregoing accurately sets forth our agreement, please execute where
indicated below and return a fully executed copy of this letter to our
attention, whereupon this letter shall become a valid and binding agreement
between us.



   
FRANKLIN TOWERS ENTERPRISES, INC.
           
By:
/s/ Kelly Fan
   
Name:
Kelly Fan
   
Title:
Chief Executive Officer
               
AGREED AND ACCEPTED
           
Zhengzhong Silkworm Industrial Development Co. Ltd.
           
By:
/s/ Zheng Xinzhong  
   
Name:
Zheng Xinzhong
   
Title:
Chief Executive Officer
   

 
 
 

--------------------------------------------------------------------------------

 